PER CURIAM.
We affirm the summary final judgment of foreclosure finding that the interest rate applied in this case was not usurious. Hool v. Rydholm, 467 So.2d 1038 (Fla. 2d DCA 1985). While we agree with appellant’s contention that testimony of an expert witness concerning a reasonable attorney’s fee is generally necessary to support the establishment of the fee, Crittenden Orange Blossom Fruit v. Stone, 514 So.2d 351, 352-3 (Fla.1987), no transcript of the hearing for summary judgment was made, and we find a lack of agreement by the parties concerning the alleged absence of evidence adduced at the hearing or other basis for support of the court’s order awarding fees. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); and Glace & Radcliffe, Inc. v. City of Live Oak, 471 So.2d 144 (Fla. 1st DCA 1985). Accordingly, appellant has failed to demonstrate that the trial court committed *443reversible error in awarding the attorney’s fee.
AFFIRMED.
SMITH, C.J., and THOMPSON and MINER, JJ., concur.